[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                 April 4, 2007
                               No. 06-13612                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 04-00183-CV-1-DHB

ROBERT DIXON,


                                                             Plaintiff-Appellant,

                                      versus

CHIEF TOOLE,
FNU JOHNSON,
Captain,
FNU HUFFMAN,
Captain,
SARGEANT JOHN DOE,
in their individual capacities,
SARGEANT JANE DOE, et al.,


                                                          Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                                  (April 4, 2007)
Before ANDERSON, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

      Appellant Robert Dixon, a Georgia prisoner proceeding pro se, appeals the

district court’s grant of summary judgment on his claims of excessive force and

unsafe conditions of confinement, brought pursuant to 42 U.S.C. § 1983. On

appeal, Dixon argues that the defendants violated his Eighth Amendment rights by

placing him in a stripped “suicide cell” for two days and requiring him to wear

only a paper gown, placing him in an observation cell with inmates infected with

both HIV and Hepatitis-C, and keeping him in restraints for 17.5 hours.

      We review a district court’s grant of summary judgment de novo. Cash v.

Smith, 231 F.3d 1301, 1304 (11th Cir. 2000). “Summary judgment is proper if the

pleadings, depositions, and affidavits show that there is no genuine issue of

material fact and that the moving party is entitled to judgment as a matter of law.”

Id. at 1305 (quotations and citation omitted). We must view the facts in a light

most favorable to the non-moving party. See id. Arguments not raised on appeal

are deemed abandoned. See Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570,

1573 n.6 (11th Cir. 1989).

      The Eighth Amendment, applicable to the states through the Fourteenth

Amendment, forbids cruel and unusual punishments. U.S. CONST. amend. VIII;



                                          2
Chandler v. Crosby, 379 F.3d 1278, 1289 n.20 (11th Cir. 2004). The amendment

governs “the treatment a prisoner receives in prison and the conditions under

which he is confined.” Farrow v. West, 320 F.3d 1235, 1242 (11th Cir. 2003).

“However, not every governmental action affecting the interests or well-being of a

prisoner is subject to Eighth Amendment scrutiny.” Id. (quotation and citation

omitted). “[T]he Eighth Amendment imposes a narrow restriction- ‘cruel and

unusual’-on only a limited sphere of prison administrative conduct-

‘punishment.’” Miller v. King, 384 F.3d 1248, 1274 (11th Cir. 2004), vacated on

other grounds, 449 F.3d 1149 (11th Cir. 2006).

      The Prisoner Litigation Reform Act (“PLRA”) provides that:

      [n]o Federal civil action may be brought by a prisoner confined in jail,
      prison, or other correctional facility, for mental or emotional injury
      suffered while in custody without a prior showing of physical injury.

42 U.S.C. § 1997e(e). Though § 1997e(e) does not define physical injury, we

have held that, in order to satisfy the statute, “the physical injury must be more

than de minimis, but need not be significant.” Harris v. Garner, 190 F.3d 1279,

1286 (11th Cir. 1999), op. reinstated in part on reh’g, 216 F.3d 970 (2000)

(finding that a “dry shave” was not the kind of physical injury cognizable under

1997e(e)); see also Nolin v. Isbell, 207 F.3d 1253, 1258 n.4 (11th Cir. 2000)

(bruises received during an arrest were non-actionable de minimis injury) (Fourth



                                           3
Amendment excessive force claim).

      After reviewing the record, we conclude that the district court did not err in

finding that Dixon’s claims for compensatory damages did not surmount § 1997e’s

bar because he failed to put forth evidence of physical injury besides discomfort.

Dixon asserted that sleeping on a concrete platform aggravated preexisting injuries

and exposure to Inmate Jeff Sanders resulted in his contracting Hepatitis-C.

However, he did not put forth any evidence that his injuries had worsened or that

he contracted Hepatitis-C. Dixon averred that his time in restraints resulted in

welts; however, mere bruising from the application of restraints is only a de

minimis injury. Thus, Dixon’s claims for compensatory damages fail. The district

court found that Dixon’s injunctive relief claims were moot, and Dixon abandoned

any challenge to that finding by not arguing the point here. Moreover, our review

of the complaint reveals that Dixon sought no other specific forms of injunctive

relief. Accordingly, we affirm the district court’s grant of summary judgment.

      AFFIRMED.




                                          4